Name: Commission Regulation (EEC) No 3561/84 of 13 December 1984 concerning Annexes II and VII to Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334 / 22 Official Journal of the European Communities 21 . 12 . 84 COMMISSION REGULATION (EEC) No 3561 / 84 of 13 December 1984 concerning Annexes II and VII to Regulation (EEC) No 3588 / 82 on common rules for imports of certain textile products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is appropriate to establish the 1985 allocation between Member States of these quantitative limits for economic outward processing trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia', Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3588 / 82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia (*), as last amended by Regulation (EEC) No 1475 / 84 ( 2 ), and in particular paragraph 2 of Annex VII to Article 16 thereof, Whereas , in Annex II to Regulation (EEC ) No 3588 / 82 , as amended by Regulation (EEC) No 194 / 84 ( 3 ), it is stated that the allocations as between Member States of quantitative limits for 1985 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1985 ; Whereas it is appropriate to provide for 1985 the same allocations as those provided for in Annex II to Regulation (EEC ) No 3588 / 82 , and to include the quantitative limits established pursuant to Article 10 of that Regulation ; Whereas Annex VII to Regulation (EEC) No 3588 / 82 provides that the allocations between Member States of Community quantitative limits specific to outward processing trade (OPT ) imports for 1984 to 1986 are carried out in accordance with the procedure laid down in Article 14 ; HAS ADOPTED THIS REGULATION: Article 1 The allocation for 1985 of the Community quantitative limits referred to in Annex II to Regulation (EEC) No 3588 / 82 shall be as set out in Annex A hereto . Article 2 The 1985 allocation between Member States of the Community OPT quantitative limits referred to in Appendix A to Annex VII to Regulation (EEC) No 3588 / 82 is set out in Annex B hereto . Article 3 This Regulation shall enter into force on 1 January 1985 . It shall apply until 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374 , 31 . 12 . 1982 , p. 47 . ( 2 ) OJ No L 143 , 30 . 5 . 1984 , p. 6 . ( 3 ) OJ No L 26 , 30 . 1 . 1984 , p. 1 . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 23 ANNEX A QUANTITATIVE LIMITS FOR 1985 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 1 55.05 Cotton yarn , not put up for retail sale Yugo ­ slavia Tonnes55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 D F I BNL UK IRL DK GR EEC 2 794 219 4 348 124 155 49 32 172 7 893 Tonnes2 55.09 Yugo ­ slavia Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK GR EEC 1 961 877 4 793 523 1 088 12 134 202 9 590 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 2 a Tonnesa ) Of which other than un ­ bleached or bleached Yugo ­ slavia 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 D F I BNL UK IRL DK GR EEC 592 188 748 133 141 5 73 151 2 031 3 56.07 A Yugo ­ slavia TonnesWoven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics D F I BNL UK IRL DK GR EEC 89 74 432 34 66 5 173 6 879 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 No L 334/24 Official Journal of the European Communities 21 . 12 . 84 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 4 60.04 B I II a ) b ) c ) IV b ) 1 aa ) dd ) 2 ee) d ) 1 aa ) dd ) 2 dd ) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under ­ vests and pullovers , undervests and the like , knitted or crocheted, not elastic or rubber ­ ized , other than babies' gar ­ ments , of cotton or synthetic textile fibres : T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pull ­ overs , of regenerated textile fibres , other than babies' gar ­ ments Yugo ­ slavia UK 1 000 pieces 673 5 60.05 A I a ) II b ) 4 bb ) 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 686 337 94 164 225 8 32 20 1 566 6 61.01 B V d) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 231 51 38 127 229 2 12 10 700 21 . 12 . 84 Official Journal of the European Communities No L 334 / 25 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 7 . 60.05 A II b ) 4 aa) 22 33 44 55 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knit ­ ted , crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 197 34 31 55 33 1 8 9 368 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 998 277 205 337 551 11 32 43 2 454 No L 334 / 26 Official Journal of the European Communities 21 . 12 . 84 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 9 55.08 62.02 B III a ) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Yugo ­ slavia D F I BNL UK IRL DK GR EEC Tonnes 286 189 41 29 99 1 30 5 680 21 . 12 . 84 Official Journal of the European Communities No L 334 /27 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 12 60.03 A B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted not elastic or rubberized : Other than women's stockings of synthetic textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pairs 1 100 2 020 262 383 272 11 164 26 4 238 15 B 61.02 B II e ) 1 aa ) bb ) cc) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants ' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks ans capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile fibres Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 182 94 20 31 36 1 34 6 404 16 61.01 B Vc) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits ( including coordinate suits con ­ sisting of two or three pieces , which are ordered , packed , con ­ signed and normally sold to ­ gether) of wool , of cotton or of man-made textile fibres , excluding ski suits Yugo ­ slavia D F I BNL UK IRL DK GR EEC 1 000 pieces 121 57 19 33 167 1 37 4 439 17 61.01 B V a ) 1 2 3 61.01-34 , 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets ( excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres Yugo ­ slavia UK 1 000 pieces 163 No L 334/ 28 Official Journal of the European Communities 21 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 24 Yugo ­ slavia F 1 000 pieces 19860.04 B IV b ) 1 bb ) 2 aa ) bb ) d ) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 Under garments , knitted or crocheted , not elastic or rubber ­ ized : Men's and boys' pyjamas , knit ­ ted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' ( other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres 60.04-51 , 53 , 81 , 83 73 1 000 pieces60.05 A II b ) 3 Yugo ­ slavia D F I BNL UK IRL DK GR EEC 294 104 52 96 142 3 12 13 716 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres 60.05-16 , 17 , 19 21 . 12 . 84 Official Journal of the European Communities No L 334 / 29 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 52 55.06 55.06-10 , 90 Cotton yarn , put up for retail sale Yugo ­ slavia I Tonnes 64 No L 334 / 30 Official Journal of the European Communities 21 . 12 . 84 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1985 ) Description Thirdcountries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1985 67 67 a ) 60.05 All b ) 5 B 60.06 B II III 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 60.05-97 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof , elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Clothing accessories and other articles (except garments ), knit ­ ted or crocheted , not elastic or rubberized , articles ( other than bathing costumes ) of knitted or crocheted fabric , elastic or rub ­ berized , of wool , of cotton , or of man-made textile fibres a ) Of which sacks and bags of a kind used for the packing of goods , made from polyethy ­ lene or polypropylene strip Yugo ­ slavia Yugo ­ slavia D F I BNL UK IRL DK GR EEC F I BNL UK Tonnes Tonnes 281 (M 53 44 31 68 3 25 6 511 23 20 14 39 ( ! ) The quantitative limit indicated for Germany does not cover elastic stockings ( for varicose veins )  NIMEXE code 60.06-92 . 21 . 12 . 84 Official Journal of the European Communities No L 334 / 31 ANNEX B Breakdown of outward processing trade objectives between Member States from 1 January to 31 December 1985 Units Category EEC Federal Republic of Germany France Italy Benelux United Kingdom Ireland Denmark Greece 1 000 pieces 5 2 103 1 803 '  78 222     1 000 pieces 6 6 071 5 323 100  648     1 000 pieces 7 4 316 3 878   438     1 000 pieces 8 10 840 7 357 45 100 3 338     1 000 pieces 12 6 277 6 218  59      1 000-pieces 16 ( ») 1 270 962  59 213   36  1 000 pieces 73 137 114  23      1 000 pieces 15 B (') 2 495 2 310   194     (') A transfer of 100 % can be made between categories 15 B and 16 .